 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
     RIDE THE DUCKS INTERNATIONAL,
 8   LLC,
 9                      Plaintiff,

10         and

11   RIDE THE DUCKS SEATTLE, LLC,

                        Intervenor,
12
                                                         C15-1982 TSZ
           v.
13
                                                         MINUTE ORDER
     T.H.E. INSURANCE COMPANY,
14
                        Defendant,
15
           v.
16
     NA RA YOON; PHUONG DINH;
     ESTATE OF KIM HA RAM; KIM SOON
17
     WAN; and JEONG JU HEE,
18                      Third-Party Defendants.
19
        The following Minute Order is made by direction of the Court, the Honorable
20 Thomas S. Zilly, United States District Judge:

21         (1)     Having reviewed the Status Report filed by the parties on April 23, 2019,
     docket no. 75, the Court DIRECTS as follows:
22

23

     MINUTE ORDER - 1
 1               (a)     In the Status Report, the parties indicate that the claims “in this suit”
          have been resolved and request that the Court dismiss with prejudice and without
 2        costs “the pending declaratory judgment actions consolidated as No. 2:15-cv-
          1987-TSZ.” The case bearing the number 2:15-cv-1987-TSZ (or C15-1987) was,
 3        however, closed when it was consolidated with this matter (C15-1982). See Order
          (docket no. 13). The parties have separately stated in their Status Report that they
 4        want this matter (C15-1982) to remain pending because performance pursuant to
          the parties’ “Term Sheet” is ongoing and they have not yet reached agreement on
 5        the issue of post-judgment interest. The Court therefore declines to dismiss any
          claims in this matter at this time.
 6
                  (b)    The parties are DIRECTED to file another Joint Status Report within
 7        ninety (90) days of the date of this Minute Order concerning whether the parties
          have executed a final settlement agreement and, if so, whether this case can be
 8        dismissed with prejudice and without costs. Absent a timely submitted Joint
          Status Report, the Court will assume that this matter has been resolved and will
 9        enter its standard order of dismissal, which gives the parties sixty (60) days to
          move to reopen in the event they do not perfect their settlement.
10
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
11 record.
          Dated this 30th day of May, 2019.
12

13                                                    William M. McCool
                                                      Clerk
14
                                                      s/Karen Dews
15                                                    Deputy Clerk

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
